EXHIBIT 10.1


SECOND AMENDMENT
TO
AGREEMENT FOR THE
PURCHASE AND SALE OF PROPERTY


THIS SECOND AMENDMENT TO AGREEMENT FOR THE PURCHASE AND SALE OF PROPERTY
(“Amendment”), is made effective as of June 30, 2016, by and between HAWAII
FUNDING LLC, a Delaware limited liability company (the “Seller”), DIAMOND
RESORTS KONA DEVELOPMENT, LLC, a Delaware limited liability company (the
“Buyer”), and DIAMOND RESORTS INTERNATIONAL, INC., a Delaware corporation (the
“Co-Acquirer”).


RECITALS:


WHEREAS, Seller, Buyer and Co-Acquirer entered into that certain Agreement for
the Purchase and Sale of Property with an Effective Date (as defined therein) of
July 28, 2015 (the “Agreement”), as amended by that certain First Amendment to
Agreement for the Purchase and Sale of Property dated as of February 25, 2016
(the “First Amendment”);


WHEREAS, the Agreement provides for a Feasibility Period within which Buyer and
Seller are to perform certain matters in connection with development of the
Project;


WHEREAS, the First Amendment extended the original Feasibility Period by
approximately three months;


WHEREAS, Seller and Buyer are aware of the status of the development of the
Project and wish to extend the Feasibility Period; and


WHEREAS, the parties now desire to modify, amend and supplement the terms of the
Agreement as provided herein.


NOW, THEREFORE, for and in consideration of these premises and the mutual
covenants hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:


1.Defined Terms. Capitalized terms not otherwise defined in this Amendment shall
have the meanings assigned to them in the Agreement.
2. Extension of Feasibility Period. The “Feasibility Period” as defined in
Section 4.2 of the Agreement is hereby extended to August 1, 2016. Accordingly,
the term “Feasibility Period” as used in the Agreement shall now mean and refer
to the period of time commencing on the Effective Date and ending on August 1,
2016.
3. Extension of Termination Outside Date. The “Termination Outside Date” as
defined in Section 4.2 of the Agreement is hereby extended to August 8, 2016.


CR-90352 v1
11

--------------------------------------------------------------------------------




4. Extension Fee. As a condition to the effectiveness of this Amendment, and as
additional consideration for the extensions of the Feasibility Periods hereunder
and pursuant to the First Amendment, Buyer shall pay Seller a fee of $100,000
within five (5) Business Days of the date of this Amendment, which fee shall be
deemed unconditionally earned in full by Seller as of the date hereof in
consideration of the extension of the Feasibility Period and the other terms and
conditions contained herein, and notwithstanding anything to the contrary
contained in the Agreement, shall not be refundable to Buyer for any reason.
5. SunStone Kona PSA. Buyer acknowledges and agrees that (a) the Outside Closing
Date (as defined in the SunStone Kona PSA) is July 30, 2016 and (b) that Seller
has no obligation to extend the Outside Closing Date beyond July 30, 2016, but
may extend the Outside Closing Date in Seller’s sole and absolute discretion.
Seller shall promptly inform Buyer in the event the Outside Closing Date is
extended.
6. Counterparts and Facsimile Signatures. This Amendment may be executed in
counterparts, each of which shall be deemed an original. Facsimile copies or PDF
copies sent by email of this Amendment and any signatures thereon shall be
considered for all purposes as originals.
7. Miscellaneous. Except as expressly modified by this Amendment and the First
Amendment, the Agreement remains unmodified and in full force and effect. This
Amendment along with the Agreement and the First Amendment is the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, whether oral or written,
between the parties with respect to such matters. Any future reference to the
Agreement shall be deemed to be a reference to the Agreement, as amended by the
First Amendment and this Amendment. This Amendment may not be modified or
terminated orally or in any manner other than by an agreement in writing signed
by all the parties hereto or their respective successors in interest. The
foregoing Recitals are hereby incorporated into the Agreement.


[Remainder of page intentionally left blank; signatures follow.]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed in duplicate and their respective seals to be affixed hereunto as of
the day, month and year first above written.




BUYER:


DIAMOND RESORTS KONA DEVELOPMENT,                         LLC, a Delaware
limited liability company        


By:    /s/ Howard S. Lanznar            
Name: Howard S. Lanznar
Title:     EVP and Chief Administrative Officer



CO-ACQUIRER:


DIAMOND RESORTS INTERNATIONAL, INC.,                         a Delaware
corporation            


By:    /s/ Howard S. Lanznar            
Name:     Howard S. Lanznar
Title:    EVP and Chief Administrative Officer
                        


SELLER:


HAWAII FUNDING LLC,
a Delaware limited liability company


By:    /s/ Steven E. Orbuch            
Name: Steven E. Orbuch
Title:    Authorized Person









